          IN THE UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF FLORIDA
                  GAINESVILLE DIVISION

MUSTAFA OJONUBA JIBRIN,

             Plaintiff,

V.                                 CASE NO. 1:19cv155-MW/GRJ

UNIVERSITY OF FLORIDA
POLICE DEPARTMENT,
et al.,

           Defendants.
__________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate

Judge’s Report and Recommendation, ECF No. 8, and has also re-

viewed de novo Plaintiff’s objections to the report and recommenda-

tion, ECF No. 9. Upon consideration,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s

First Amended Complaint, ECF No. 7, is DISMISSED pursuant to 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief
may be granted.” The Clerk shall close the file.

      This Court notes that Plaintiff filed a notice of appeal of the

Magistrate    Judge’s    order    denying     Plaintiff’s   motion    for

reconsideration. ECF No. 12. To the extent Plaintiff sought to appeal

the Magistrate Judge’s order to this Court, this Court finds the

Magistrate Judge’s order to not be clearly erroneous or contrary to law.

See Fed. R. Civ. P. 72(a). To the extent Plaintiff sought to appeal the

Magistrate Judge’s order to the Eleventh Circuit, that order is a nonfinal

order and is therefore not appealable and thus does not divest this Court

of jurisdiction. If Plaintiff intends to proceed with his appeal to the

Eleventh Circuit, he must instead appeal this Order to the Eleventh

Circuit.

      SO ORDERED on November 26, 2019.

                          s/Mark E. Walker                   ____
                          Chief United States District Judge




                                    2
